In a proceeding to review a determination of the State Rent Administrator which on protest reversed an order of a Local Rent Administrator and vacated a certificate of eviction, the appeal is from an order denying the petition and dismissing the proceeding. Appellant contends that the State Rent Administrator’s determination, which was made on March 10, 1959, is ineffective as not having been made within the 90-day period provided in section 101 of the'State Rent and Eviction Regulations. The protest document was mailed on December 8, 1958 and was stamped as having been received on December 10,1958. Appellant further contends that the State Rent Administrator erred in finding the subject premises to be a three-family house in respect of which a landlord must show good faith and an immediate and compelling necessity, as required by section 55 of the regulations. Order unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ.